Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 4 which depends on claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6 which depends on claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5 states “a plurality of fixing holes and a plurality of locking members” in line 3. It is unclear to the examiner if “a plurality of fixing holes” is same the claimed limitation of  claim 1 in line 4 “a plurality of through holes” and if “a plurality of locking members” is same the claimed limitation of  claim 1 in line 12 a plurality of locking members”. Examiner interpreted the limitations as the same. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (US Pub No. 2009/0257207 A1 and Wang hereinafter)
Regarding Claim 1, Wang discloses (figs. 1-10) an assembly structure for an open-type tablet computer, applied to assemble with a fastening structure, wherein: the fastening structure comprises a body with a mounting hole, and a fastening part comprising a plurality of through holes formed around the mounting hole; and wherein the open-type tablet computer comprises a computer main body (12), and the computer main body comprises a base comprising an accommodation space inside, a host system device disposed on the base, and a screen module (62) exposed out of a front opening of the accommodation space, and the base and the host system device are embedded into the mounting hole of the body from the front of the fastening 

    PNG
    media_image1.png
    721
    786
    media_image1.png
    Greyscale


Regarding Claim 2, Wang discloses the assembly structure according to claim 1, wherein the host system device of the computer main body comprises a motherboard (36), a processing unit (36), an input/output interface (38), a memory module (34) and a storage unit, and the screen module is electrically connected to the motherboard, so as to form the open-type tablet computer (shows in fig.2).
Regarding Claim 7, Wang discloses (figs. 1-10) the assembly structure according to claim 1, further comprising a ring-shaped gasket (146) disposed between the connection part of the base of the computer main body and the fastening part of the body of the fastening structure (shows in fig. 10).
Regarding Claim 8, Wang discloses (figs. 1-10) the assembly structure according to claim 7, wherein the fastening part of the body comprises a constraining ring groove recessed adjacent to outer periphery of the plurality of through holes, and the ring-shaped gasket is embedded in the constraining ring groove, and the connection part of .

    PNG
    media_image2.png
    563
    732
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Monsalve et al (US Pub No. 20110149510 A1 and Monsalve hereinafter)
Regarding Claim 3, Wang discloses the assembly structure according to claim 1, wherein the connection part of the base of the computer main body comprises a flat peripheral wall, and the flat peripheral wall is provided with a plurality of fixing holes cut therethrough and a plurality of locking members formed on a rear side surface thereof, 

    PNG
    media_image3.png
    624
    781
    media_image3.png
    Greyscale

and each of the plurality of locking members comprises an extrusion-rivet screw (108) with an outer thread, and each of the plurality of extrusion-rivet screws comprises a head part (head part of 108) formed on a side thereof and configured to rivet into one of the plurality of fixing holes corresponding thereto.
 the plurality of extrusion-rivet screws corresponding thereto.
However, Monsalve teaches (fig. 3A) each of the plurality of jointing members comprises a nut (406) configured to lock with one of the plurality of extrusion-rivet screws corresponding thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a nut of Monsalve to device of Wang in order to provide desired resistance.
Regarding Claim 4, Wang/ Monsalve discloses the assembly structure according to claim 3. Monsalve further teaches wherein each of the plurality of jointing members comprise a washer (404) and a spring washer (403), and the washer and the spring washer are mounted on the extrusion-rivet screw of one of the plurality of locking members (401) corresponding thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the washer and the spring washer that are mounted on the extrusion-rivet screw of one of the plurality of locking members of Monsalve to device of Wang in order to provide desired resistance.
Regarding Claim 5, Wang discloses the assembly structure according to claim 1, wherein the connection part of the base of the computer main body comprises a flat 

    PNG
    media_image3.png
    624
    781
    media_image3.png
    Greyscale

and each of the plurality of locking members comprises an extrusion-rivet screw (108) with an outer thread, and each of the plurality of extrusion-rivet screws comprises a head part (head part of 108) formed on a side thereof and configured to rivet into one of the plurality of fixing holes corresponding thereto.
 Wang fails to disclose each of the plurality of jointing members comprises a nut configured to lock with one of the plurality of extrusion-rivet screws corresponding thereto.
However, Monsalve teaches (fig. 3A) each of the plurality of jointing members comprises a nut (406) configured to lock with one of the plurality of extrusion-rivet screws corresponding thereto.

Regarding Claim 6, Wang/ Monsalve discloses the assembly structure according to claim 5. Monsalve further teaches wherein each of the plurality of jointing members comprise a washer (404) and a spring washer (403), and the washer and the spring washer are mounted on the extrusion-rivet screw of one of the plurality of locking members (401) corresponding thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the washer and the spring washer that are mounted on the extrusion-rivet screw of one of the plurality of locking members of Monsalve to device of Wang in order to provide desired resistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841